DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 11, 12, 13, and 14 have been amended. Claim 4 has been canceled. The 35 U.S.C. 112(b) rejection of claims 12 and 13, the 35 U.S.C. 102(a)(1) rejection of claim 13, and the statutory double patenting rejections of claims 1-15 have been withdrawn.

Response to Arguments
Applicant's arguments filed 09 May 2022 have been fully considered but they are not persuasive.
Regarding amended claim 1/original claim 4, Applicant argues that the use of Jagenstedt is inappropriate, and fails to render obvious the limitation of “wherein the moving robot changes a traveling direction by a random number of times within an area set with a boundary line calculated based on the boundary signal as a central axis when the moving robot moves to the docking device”.
	The examiner respectfully disagrees. The examiner believes that the limitation of “an area set with a boundary line calculated based on the boundary signal as a central axis” could reasonably be interpreted as simply the area bounded by the boundary line. Applicant even submits that Jagenstedt moves randomly within an area bounded by the boundary line in order to locate the docking station. As such, the use of Jagenstedt in rejecting amended claim 1/original claim 4 is proper.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 7-14 are rejected under 35 U.S.C. 103 as being unpatentable over Romanov (US 20110202175 A1), hereafter Romanov, in view of Jagenstedt (US 20130184924 A1), hereafter Jagenstedt.
Regarding claim 1, Romanov teaches a moving robot comprising:
	A body which forms an appearance (Fig. 1, element 12);
	A traveler which moves the body (Fig. 2, element 25);
A boundary signal detector which detects a boundary signal generated in a boundary of a traveling area (0243 and 0245, projectors provide additional environment information including general location of walls to be sensed by the robot) and a docking position signal generated in a docking device (0170, docking station provides localization signal);
An azimuth sensor which senses an acceleration of the body (0140, accelerometer to detect movement changes); and 
A controller which defines the traveling area based on the boundary signal (0407, determination of area based on following perimeter); and 
	Wherein when a position correction of the moving robot is required while the moving robot travels the traveling area, the controller resets a position of a moving robot based on a position of the docking device after the moving robot moves to the docking device (0393-0394, re-localization based on position of charging base).
Romanov fails to teach, however, wherein the controller controls the traveler so that the moving robot changes a traveling direction by a random number of times within an area set with a boundary line calculated based on the boundary signal as a central axis when the moving robot moves to the docking device. 
Jagenstedt, however, does teach wherein the controller controls the traveler so that the moving robot changes a traveling direction by a random number of times within an area set with a boundary line calculated based on the boundary signal as a central axis when the moving robot moves to the docking device (0003, the robotic lawnmower navigates randomly until it comes close to the charging station).
Romanov and Jagenstedt are analogous because they are in the same field of endeavor, mobile robot control. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the disclosed invention to have included the random navigation of Jagenstedt in order to provide a path back to the charging station. The motivation to combine is to allow the mobile robot a method of returning back to the charging station if it is too far away from the known boundary.

Regarding claim 3, the combination of Romanov and Jagenstedt teaches the moving robot of claim 1, and Jagenstedt further teaches wherein the controller controls the traveler so that the moving robot moves along the boundary signal when the moving robot moves to the docking device (0028, boundary wire is the guide wire, 0041, robot follows guide wire to reach charging station).
Romanov and Jagenstedt are analogous because they are in the same field of endeavor, mobile robot control. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the disclosed invention to have included the following of the boundary signal of Jagenstedt in order to provide a known path back to the charging station. The motivation to combine is to allow the mobile robot a method of returning back to the charging station by traveling along a known boundary.

Regarding claim 7, the combination of Romanov and Jagenstedt teaches the mobile robot of claim 1, and Romanov further teaches wherein the controller defines the traveling area based on the boundary signal and divides the traveling area into a plurality of traveling areas including at least a first traveling area and a second traveling area (0399, area divided into different regions); and
	A case where a position correction of the moving robot is required is when the moving robot completes traveling of the first traveling area (Fig. 35, 0423, cleaning pattern with a refreshing station, robot returns to refreshing station after completing area).

Regarding claim 8, the combination of Romanov and Jagenstedt teaches the moving robot of claim 7, and Romanov further teaches wherein the controller controls the traveler so that the moving robot travels the second traveling area after the moving robot resets the position of the moving robot (Fig. 35, 0423-425, cleaning pattern with a refreshing station, robot returns to refreshing station after completing area).
	Regarding claim 9, the combination of Romanov and Jagenstedt teaches the moving robot of claim 7, and Romanov further teaches wherein the controller controls the traveler so that the moving robot moves along the boundary signal to a traveling starting point of the second traveling area after the moving robot resets the position of the moving robot (0401, perimeter cleaning initiates another area of systematic cleaning).

Regarding claim 10, the combination of Romanov and Jagenstedt teaches the moving robot of claim 8, and Romanov further teaches wherein the azimuth sensor calculates a direction angle of the body (0151, gyroscope allows robot to detect its rotation), and
The controller controls the traveler so that the moving robot performs a first pattern traveling in the first traveling (Fig. 34, first, second, and third area cleaned in different patterns).

Regarding claim 11, Romanov teaches a control method of a moving robot comprising:
A division step of defining a traveling area based on a boundary signal and dividing the traveling area into a first traveling area into a first traveling area and a second traveling area (0399, area is divided into different regions), A first traveling step of the moving robot traveling in the first traveling area (0378, robot cleans one section of a room or area at a time),
A returning step of the moving robot returning to a docking device after completing the first traveling (0393, returning to a specific reference point before starting the next regional pattern, 0394, reference point may be in close range to a charging station), and
A position correction step of resetting the position of the moving robot based on a docking position signal generated in the docking device (0394, reference point may be in close range to a charging station).
Romanov fails to teach, however, wherein the moving robot changes a traveling direction by a random number of times within an area set with a boundary line calculated based on the boundary signal as a central axis when the moving robot moves to the docking device. 
Jagenstedt, however, does teach wherein the moving robot changes a traveling direction by a random number of times within an area set with a boundary line calculated based on the boundary signal as a central axis when the moving robot moves to the docking device (0003, the robotic lawnmower navigates randomly until it comes close to the charging station).
Romanov and Jagenstedt are analogous because they are in the same field of endeavor, mobile robot control. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the disclosed invention to have included the random navigation of Jagenstedt in order to provide a path back to the charging station. The motivation to combine is to allow the mobile robot a method of returning back to the charging station if it is too far away from the known boundary.

Regarding claim 12, the combination of Romanov and Jagenstedt teaches a control method of claim 11, and Romanov teaches wherein it further comprises:
A movement step of the moving robot moving to a traveling starting portion of the second traveling area after the position correction step (0393, returning to a specific reference point before starting next regional pattern); and
A second traveling step of the moving robot traveling the second traveling area at the traveling starting point of the second traveling area (0393, robot drives to next region to begin next regional pattern).

Regarding claim 13, The combination of Romanov and Jagenstedt teaches the control method claim 11, and Jagenstedt further teaches wherein the moving moves along the boundary signal when moving to the traveling starting point of the second traveling area (0028, boundary wire is the guide wire, 0041, robot follows the guide wire).
Romanov and Jagenstedt are analogous because they are in the same field of endeavor, mobile robot control. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the disclosed invention to have included the boundary signal navigation of Jagenstedt in order to provide a path for the robot to follow. The motivation to combine is to allow the mobile robot a means of easily transitioning from one working area to another.


Regarding claim 14, Romanov teaches a control method of a moving robot comprising:
A traveling area defining a step of defining a traveling area based on a boundary signal (0407, determination of area based on following perimeter of area);
A traveling step of a moving robot traveling in the traveling area (0378, robot cleans one section of a room or area at a time);
A returning step of the moving robot returning to a docking device when a preset time elapses from a traveling starting point while the moving robot travels the traveling area (0393, returning to a specific reference point before starting the next regional pattern, 0394, reference point may be in close range to a charging station); and
A position correction step of resetting a position of the moving robot based on a docking position signal generated in the docking device (0393, returning to a specific reference point before starting the next regional pattern, 0394, reference point may be in close range to a charging station).
Romanov fails to teach, however, wherein the moving robot changes a traveling direction by a random number of times within an area set with a boundary line calculated based on the boundary signal as a central axis when the moving robot moves to the docking device. 
Jagenstedt, however, does teach wherein the moving robot changes a traveling direction by a random number of times within an area set with a boundary line calculated based on the boundary signal as a central axis when the moving robot moves to the docking device (0003, the robotic lawnmower navigates randomly until it comes close to the charging station).
Romanov and Jagenstedt are analogous because they are in the same field of endeavor, mobile robot control. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the disclosed invention to have included the random navigation of Jagenstedt in order to provide a path back to the charging station. The motivation to combine is to allow the mobile robot a method of returning back to the charging station if it is too far away from the known boundary.


Claims 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Romanov in view of Jagenstedt as applied to claim 1 above, and further in view of Song (US 7438766 B2).
Regarding claim 2, the combination of Romanov and Jagenstedt teaches the moving robot of claim 1, but fails to teach wherein the controller controls the traveler so that the moving robot continues to travel an incomplete traveling in the area after the moving robot resets the position of the moving robot.
Song, however, does teach wherein the controller controls the traveler so that the moving robot continues to travel an incomplete traveling in the area after the moving robot resets the position of the moving robot (Col. 2, Lines 34-36, moving the robot cleaner to a previous spot where it was before it returned to the recharging station and resuming the given job).
Romanov, Jagenstedt, and Song are analogous because they are in the same field of endeavor, mobile robot control. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present application to have included the moving to a previous position of Song in order to provide a method of resuming an incomplete traveling of the robot. The motivation to combine is to ensure that the mobile robot can effectively resume an incomplete traveling while preventing the mobile robot from having to repeat the traveling of the initial path.

Regarding claim 15, the combination of Romanov and Jagenstedt teaches the control method of a moving robot according to claim 14, but fails to teach wherein the control method further comprising a continuous traveling step of the moving robot continuing to travel incomplete traveling of the traveling area after the position correction step.
Song, however, does teach a control method comprising a continuous traveling step of the moving robot continuing to travel incomplete traveling of the traveling area after the position correction step (Col. 2, Lines 34-36, moving the robot cleaner to a previous spot where it was before it returned to the recharging station and resuming the given job).
Romanov, Jagenstedt, and Song are analogous because they are in the same field of endeavor, mobile robot control. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present application to have included the moving to a previous position of Song in order to provide a method of resuming an incomplete traveling of the robot. The motivation to combine is to ensure that the mobile robot can effectively resume an incomplete traveling while preventing the mobile robot from having to repeat the traveling of the initial path.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Romanov in view of Jagenstedt as applied to claim 1 above, and further in view of Franzius (US 201701008867 A1), hereafter Franzius.
Regarding claim 5, the combination of Romanov and Jagenstedt teaches the moving robot of claim 1, but fails to teach wherein the boundary signal detector distinguishes the docking position signal and the boundary signal by a difference in a direction of a magnetic field.
Franzius, however, does teach wherein the boundary signal detector distinguishes the docking position signal and the boundary signal by a difference in a direction of a magnetic field (0026, autonomous vehicle can distinguish between a signal from the boundary wire and the charging station, signal differs in structure).
Romanov, Jagenstedt, and Franzius are analogous because they are in the same field of endeavor, mobile robot navigation. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the disclosed invention to have included the distinguishing of boundary signal of Franzius in order to provide a means of differentiating the docking station and boundary wires. The motivation to combine is to allow the mobile robot to determine if the signal received is that of the docking station or the boundary wires.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Romanov in view of Jagenstedt as applied to claim 1 above, and further in view of Senoo (US 20160000289 A1), hereafter Senoo.
Regarding claim 6, the combination of Romanov and Jagenstedt teaches the moving robot of claim 1, but fails to teach wherein a case where a position correction of the moving robot is required is when a preset time elapses from a traveling start of the moving robot.
Senoo, however, teaches wherein a case where a position correction of the moving robot is required is when a preset time elapses from a traveling start of the moving robot (0154, when the traveling time elapses, the control unit controls the housing to return to the charging station, 0030 charging station is placed at a known position).
 	Romanov, Jagenstedt, and Senoo are analogous art because they are in the same field of endeavor, mobile robot navigation. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the disclosed invention to have included the automatic position correction of Senoo in order to provide a method of forcing the mobile robot to a known position after a period of time has elapsed. The motivation to combine is to ensure that the mobile robot will not run out of battery during the navigation process.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE A WOOD whose telephone number is (571)272-6830. The examiner can normally be reached M-F, 8:00 AM to 4:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on 469-295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/B.A.W./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664